Citation Nr: 1029418	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  10-10 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for bilateral hearing loss, and, if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for tinnitus, and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from January 1949 to October 
1952, and from January 1953 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2009 rating decision of the RO in St. 
Paul, Minnesota, which reopened and denied claims for service 
connection for bilateral hearing loss and tinnitus.  

Regardless of the RO's decision to reopen the hearing loss and 
tinnitus claims, the Board is required to address the issue of 
reopening to determine whether or not new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after 
a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) 
(VA failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted to 
reopen the veteran's previously and finally denied claims).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed RO rating decision dated in September 2007, of 
which the appellant was notified in October 2007, denied the 
appellant's claims to reopen the issue of entitlement to service 
connection for bilateral hearing loss and tinnitus.

2.  Additional evidence received since the September 2007 rating 
decision, which is neither cumulative nor redundant, raises a 
reasonable possibility of substantiating the claims.  

3.  The Veteran's tinnitus, and bilateral hearing loss, are not 
related to his active military service. 


CONCLUSIONS OF LAW

1.  The September 2007 rating decision, denying the petitions to 
reopen claims of service connection for bilateral hearing loss 
and tinnitus, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been received for the claims of 
entitlement to service connection for bilateral hearing loss and 
tinnitus; the claims are reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  The appellant's bilateral hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).

4.  The appellant's tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The appellant brought an original claim for service connection 
for an ear condition in 1974.  The appellant failed to report for 
a VA examination and the claim was denied in December 1974.  The 
appellant brought specific claims for service connection for 
bilateral hearing loss and tinnitus in 2006.  The claims were 
denied in a May 2006 rating decision, of which the appellant was 
notified in June 2006.  The appellant filed a Notice of 
Disagreement as to other issues in August 2006.  The appellant 
filed a statement requesting his bilateral hearing loss and 
tinnitus claims be reopened in March 2007.  The appellant did not 
file a Notice of Disagreement as to the bilateral hearing loss 
and tinnitus issues in the May 2006 rating decision.  The 
appellant's petitions to reopen the bilateral hearing loss and 
tinnitus claims were denied in a September 2007 rating decision, 
of which the appellant was notified in November 2007.  The 
appellant did not contact the RO for any reason until June 2009.  
The RO's December 1974, May 2006, and September 2007 rating 
decisions are final.  38 U.S.C.A. § 7105(c) (West 2002).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented 
or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b).  If chronicity in service is not established, 
a showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Service connection may be granted for an organic 
disease of the nervous system, such as a sensorineural hearing 
loss, when it is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  It is 
appropriate to consider high frequency sensorineural hearing loss 
an organic disease of the nervous system and, therefore, a 
presumptive disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for Health, 
October 4, 1995; 38 C.F.R. § 3.309(a).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any of 
the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 
decibels or greater; the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385 
(2009).  

When a medical professional determines that a current condition 
is related to an inservice event, then it necessarily follows 
that the current condition was incurred during service.  Godfrey 
v. Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship 
exists between current hearing loss and inservice acoustical 
trauma, it follows that an injury was incurred during service); 
Hensley v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that 
hearing loss was not noted upon separation, a medial relationship 
between current hearing loss and noise exposure during service 
demonstrates that the veteran incurred an injury during service).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The September 2007 rating decision indicates that the bilateral 
hearing loss and tinnitus claims were denied because the evidence 
did not support a finding that his hearing loss or tinnitus were 
incurred in or caused by military service.  At the time of this 
decision, there was no competent evidence linking either of the 
claimed conditions to the Veteran's service.  

The submitted evidence received since September 2007 includes a 
report, apparently from a private audiologist (the examiner's 
qualifications are not specified), dated in June 2009, which 
includes an opinion that the appellant's bilateral hearing loss, 
and tinnitus, are the result of inservice noise exposure.   

This opinion is new to the record and addresses the grounds for 
prior denial.  The Board finds that the opinion raises a 
reasonable possibility of substantiating the appellant's claims 
for service connection for bilateral hearing loss and tinnitus.  
The claims are reopened.  See 38 C.F.R. § 3.156.  The appeal is 
granted to this extent only.


II.  Service Connection

The appellant contends that he has hearing loss and tinnitus as a 
result of noise exposure while he was stationed at Pleiku Air 
Base in Vietnam, including an incident when he close to an 
exploding mortar or rocket.  In a March 2007 statement, the 
Veteran indicated that he did not seek treatment following the 
explosion because the base was under attack.  

The Veteran's service treatment reports include reports, dated in 
September 1952 and December 1956, which show that whispered voice 
tests were 15/15 bilaterally.  A January 1959 physical 
examination shows that a spoken voice test was 15/15 bilaterally.  
An associated "report of medical history" shows that he denied 
ear trouble.  Physical examination reports, dated in December 
1967 and July 1969, include results from audiometric evaluations 
which do not show that he had hearing loss in either ear, as 
defined for VA purposes at 38 C.F.R. § 3.385 (the results were 
reported in ISO units (the current standard used by VA) in both 
December 1967 and July 1969).  In each case, in associated 
"reports of medical history," he denied a history of hearing 
loss.  The Board also notes that the appellant was treated for an 
infection of the left ear in July 1968, but there is no recorded 
complaint regarding hearing loss or tinnitus at that time.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1992 and 2009.  The earliest relevant 
evidence is a VA examination report, dated in May 2006, which 
shows that the Veteran stated that he was unsure when his hearing 
loss began, but that it may have begun in 1968 "after an 
explosion."  He stated that he was blown several feet after a 
rocket exploded near him.  He stated that his tinnitus had been 
intermittent and bilateral, possibly since 1968.  He reported 
other inservice noise exposure that included aircraft engine 
noise, and gunfire; he denied recreational noise exposure.  The 
examiner noted that the Veteran's hearing was normal following 
the alleged 1968 explosion, upon separation from service 
(presumably a reference to his July 1969 audiometric test 
results), and that it is less than likely that his hearing loss, 
or tinnitus, are related to military noise exposure.  The 
examiner stated that the Veteran's C-file had been reviewed.  

A VA examination report, dated in September 2009, shows that the 
examiner indicated that the Veteran's C-file had been reviewed.  
The Veteran stated that he has had hearing loss since his 
service, and that he has had tinnitus that had likely been 
present for at least 10 to 12 years.  He reported being exposed 
to "combat noise" during service, to include a rocket blast 
that threw him "60 feet."  He further stated that he had been a 
load master, and that for 12 years he "flew and worked as a 
gunner."  He denied a history of recreational noise exposure.  
On examination, he had hearing loss in both ears, as defined for 
VA purposes at 38 C.F.R. § 3.385.  The examiner discussed the 
Veteran's service treatment reports, to include report showing 
normal hearing upon separation from service, and his reported 
history of tinnitus, and concluded that the Veteran's hearing 
loss, and tinnitus, were not caused by or a result of any 
acoustic trauma, injury, disease, or event in military service."   

A private audiology report, dated in June 2009, shows that the 
Veteran reported that during service he had been exposed to 
numerous loud noises, to include engine and propeller noise from 
C-130s, rifles and mortars, and an incident in Vietnam when a 
mortar or rocket exploded "next to him."  An associated 
audiogram appears to show that he has hearing loss in both ears, 
as defined for VA purposes at 38 C.F.R. § 3.385.  The examiner 
stated that his hearing loss and tinnitus were "more likely than 
not" related to his service.  

As an initial matter, the law provides that, in the case of any 
veteran who engaged in combat with the enemy in active service, 
satisfactory lay or other evidence of an injury incurred in 
service shall be accepted as sufficient proof of service 
incurrence of the injury if the evidence is consistent with 
circumstances of service and notwithstanding that there is no 
official record of service incurrence of the injury.  38 U.S.C.A. 
§ 1154(b) (West 2002); see also VAOPGCPREC 12-99, 65 Fed. Reg. 
6256- 6258 (2000).  

The appellant's service personnel records show that he was in 
Vietnam from February 1968 to January 1969.  His awards include 
the Vietnam Service Medal, and the Republic of Vietnam Campaign 
Medal.  The appellant's Military Occupational Specialty for the 
period of service including 1968 was "Comm-Elec Programs MGT 
Tech" which had a related civilian occupation listed as a 
statistical clerk.  The appellant's other DD 214s for his other 
enlistment periods reveal MOS's of teletype operator (1953-1956), 
communication center specialist (1956-1959), and communication 
specialist (1959-1965).  

The Board finds that participation in combat is not shown.  The 
Veteran is not shown to have received commendations or awards 
that warrant the conclusion that he participated in combat, and 
there is no other evidence to show participation in combat.  See 
VAOPGCPREC 12-99 at 12.  Therefore, participation in combat is 
not established and the Veteran is not entitled to the 
presumptions at 38 U.S.C.A. § 1154(b).  In reaching this 
determination, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is against a 
finding of participation in combat, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99.  The 
Board further notes that the Court has held that 38 U.S.C.A. § 
1154 does not alter the fundamental requirements of a diagnosis, 
and a medical nexus to service.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  

The Board also finds that the Veteran is not a credible 
historian.  In the September 2009 VA examination report, he 
stated that he was exposed to "combat noise," that he flew and 
worked for 12 years as a gunner.  He also gave an inconsistent 
and implausible history in which he was thrown 60 feet by a 
rocket blast, but he has stated that he did not receive medical 
treatment due to this blast.  Compare May 2006 VA examination 
report (in which he stated that he was thrown "several feet"); 
see also Veteran's 2007 statement (in which he reported that he 
never received any relevant treatment because his base was under 
attack).  The Board has determined that participation in combat 
in not shown.  His service records show only that he received 
training in communications, computers, and electronics; they do 
not show receipt of an Air Medal, or any other award or 
commendation indicating that he had the claimed duty of 12 years 
flying as a gunner.  He has also provided widely disparate 
histories for the onset of this tinnitus.  See 2006 and 2009 VA 
examination reports (i.e., beginning in1968 vs. beginning no 
earlier than 1994).  Given the foregoing, the Veteran's 
assertions are shown to be so inconsistent, as well as 
uncorroborated and/or contradicted by the service treatment 
reports and post-service medical records, that the Board finds 
that he is not a credible historian.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) (In determining whether documents submitted by a Veteran 
are credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant).  

The Board further finds that the claim must be denied.  Briefly 
summarized, the Veteran is not shown to have received any 
relevant treatment during service, and hearing loss was not noted 
upon separation from service.  The earliest relevant post-service 
medical evidence is dated in 2006.  This is about 35 years 
following separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, 
the opinions in the 2006 and 2009 VA examination reports both 
weigh against the claims.  These reports are considered highly 
probative, in part because both of the examiners indicated that 
the Veteran's C-file had been reviewed.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion).  
Both of the examiners gave a sufficient explanation for the bases 
of their conclusions, which included a summary and discussion of 
the Veteran's service treatment reports.  Neives-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (most of the probative value of a 
medical opinion comes from its reasoning); see also Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993).  Finally, there is no 
competent evidence to show that sensorineural hearing loss in 
either ear was manifested to a compensable degree within one year 
of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.  

In reaching this decision, the Board has considered the June 2009 
private audiology report.  However, this opinion is not shown to 
have been based on a review of the Veteran's C-file, or any other 
detailed and reliable medical history.  Prejean.  Although it 
appears to have been based on a current audiometric test, it does 
not cite to any clinical findings during service, or thereafter, 
or any medical studies, or otherwise provide an explanation for 
the opinion.  Prejean; Neives-Rodriguez; Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007) (a medical opinion must support its 
conclusion with an analysis the Board can consider and weigh 
against other evidence in the record).  Accordingly, this 
evidence has not been afforded sufficient probative value to 
warrant a grant of the claim.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issues on appeal are based on the contention that hearing 
loss, and tinnitus, were caused by service that ended in 1970, 
about 40 years ago.  The Veteran has stated that he began having 
hearing loss, and tinnitus, during service, although he has also 
indicated that his tinnitus began no earlier than 1994.  See 
September 2009 VA examination report.  His statements would 
normally be competent evidence to show that he experienced 
hearing loss symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  

However, competency of evidence must be distinguished from the 
weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence; if the Board concludes that the 
lay evidence presented by a veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence should 
not be an absolute bar to the veteran's ability to prove his 
claim of entitlement to disability benefits based on that 
competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006).  

The Board finds that the Veteran's written testimony is 
insufficiently probative to warrant a grant of the claim.  
Although the Veteran has asserted that he has had hearing loss 
and tinnitus symptoms since service, the Board has determined 
that he is not credible.  In addition, laypersons do not have the 
requisite skill, knowledge, or training, to be competent to 
provide a diagnosis of hearing loss, or tinnitus, or to state 
whether these conditions were caused by the Veteran's service.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this 
regard, while the Board acknowledges that the absence of any 
corroborating medical evidence supporting his assertions does not 
render his statements incredible in and of itself, such absence 
is for consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of a veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (noting that lay evidence can be competent to 
establish a diagnosis when . . . a layperson is competent to 
identify the medical condition).  In this case, the Veteran's 
service treatment records do not show any relevant treatment, the 
post-service medical records do not show any relevant treatment 
prior to 2006, and the post-service medical evidence has been 
discussed.  Given the foregoing, the Board finds that the service 
treatment reports, and the post-service medical evidence, 
outweigh the Veteran's contentions to the effect that he has the 
claimed conditions that are related to his service.    

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, the 
preponderance of the evidence is against the appellant's claims, 
and the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  




III.  Veterans Claims Assistance Act (VCAA)

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran, dated in August 2009.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issues on appeal have been 
obtained and are associated with the Veteran's claims files.  The 
RO has obtained the Veteran's service treatment reports, and his 
VA and non-VA medical records.  

The Veteran has been afforded two VA examinations, and 
etiological opinions have been obtained.  The examination reports 
indicate that they were based on a review of the Veteran's C- 
file, and the Veteran's history of noise exposure was summarized.  
Audiometric examination were performed, and detailed findings are 
included in the reports.  The opinions are accompanied by a 
sufficient rationale.  Given the foregoing, there is no basis to 
find that a remand for another examination or opinion is 
required.  See 38 C.F.R. § 3.159(d) (2009).  The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard v. 
Brown, 4 Vet. App. 384 (1993).   

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

The appeals to reopen claims for service connection for bilateral 
hearing loss and tinnitus are granted.

Service connection for bilateral hearing loss, and tinnitus, is 
denied.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


